William H. Rehnquist: We'll hear argument now in Number oh oh seventeen fifty-one, Susan Tave Zelman, Superintendent of Public Instruction of Ohio versus Doris Simmons-Harris, and two related cases. Ms. French. [Inaudible]
Judith L. French: Thank you, Mr. Chief Justice, and may it please the Court. In nineteen ninety-five, the Ohio General Assembly responded to an unprecedented educational crisis by enacting the Ohio Scholarship and Tutorial Program. Under this Court's decisions, especially Mueller, Witters, and Zobrest, and in light of this Court's teachings, most recently in Agostini and Mitchell, the Ohio program is constitutional because it offers a neutral program that offers true private choice to parents. First, the principle of neutrality. There are two criteria that determine where the benefits will go under the program. First is residence in a school district that is or has been taken over by State control. Second is family income. Neither of these criteria has anything to do with religion, but even beyond these basic...
Judith L. French: elements... Well, do you you don't take the...
David H. Souter: position that that guarantees constitutionality, do you?
Speaker: We do not, Your Honor.
Judith L. French: We ha- have a two-pronged approach and that...
David H. Souter: W- t- so, you take it as a necessary condition, but not a sufficient condition?
Judith L. French: We do, Your Honor.
Antonin Scalia: And you think it would be unconstitutional if it didn't have that...
Judith L. French: Not necessarily, Your Honor, but it certainly goes to the neutrality of the program,
Speaker: but even beyond the nondiscrim-
David H. Souter: matter? I mean, if- if they're proselytizing, doesn't it make good sense for them to admit anybody who may come along, and yet the proselytizing can't be subsidized under the Establishment Clause?
Judith L. French: We, of course, Your Honor, do not agree that they're proselytizing.
Speaker: and perhaps I should move to the second prong, then, and talk about-
Judith L. French: An- and talk about the true private choice that is at issue here for the...
Speaker: parents.
Anthony M. Kennedy: I- I take it that the first part of your argument as demonstrated is to try to show that there are certain in- indexes, indicia of neutrality.
Speaker: Correct.
Anthony M. Kennedy: and you tick them off.
Judith L. French: Yes, Your Honor.
Speaker: Third and...
John Paul Stevens: percentage of the students in the school system are get vouchers?
Judith L. French: Well, there are fifty-seven thousand students elementary students in the in the in the Cleveland School District, Your Honor.
Speaker: scholarships.
John Paul Stevens: many thousand get scholarships, two thousand?
Judith L. French: I- in nineteen ninety-nine the number was thirty-seven hundred.
Speaker: It's now about forty-four Yes, Your Honor, a little less than ten percent,
Judith L. French: but all the students in the s- Cleveland School District are eligible.
Speaker: Schools...
John Paul Stevens: you a question about private choice which is a very important part of the case? Supposing you had a situation with a small community that had one public school and one religious school, and they would pay for the voucher to go to the religious school if the family, on its own private choice, wanted to go to the re- the child to go to the religious school.
Speaker: I think it would, Your Honor given i- i- if of course, this...
John Paul Stevens: irrelevant, really that there're four or five choices available, as long as there's a free choice either to go to the public school or to go to the religious school? Well, we have a number of choices within the...
Speaker: traditional public schools, Your Honor. They are...
Judith L. French: not necessary, Your Honor.
Speaker: his whole point...
Ruth Bader Ginsburg: there's such a dramatic difference between a choice from the great universe of colleges and universities, what a particular student will choose, and here, the difference you just explained to Justice Stevens that maybe it doesn't matter.
Judith L. French: That's currently true, Your Honor.
Speaker: true...
Sandra Day O'Connor: why we don't take account of the availability of the community schools in analyzing this program? We would like the Court to take very much account of the...
Speaker: community schools, Your Honor. That's correct, Your Honor. The...
Sandra Day O'Connor: in fact, to the parents?
Judith L. French: Very much so, Your Honor.
Sandra Day O'Connor: And the tuition assistance would be provided if the selection were for a community school?
Judith L. French: There would be no tuition assistance, Your Honor, only because they are public schools, so there's no need for a scholarship there Parents can choose a traditional public school, they can choose a tutoring grant if they're in a if they're in a public school, they can choose a magnet school, they can choose a community school, or...
Sandra Day O'Connor: And if- if a community school is selected, no additional money then is provided, as would be provided i- if the religious school were selected? That's true, Your Honor.
Speaker: It's only if...
Sandra Day O'Connor: have some of the private nonsectarian schools in the city become community schools?
Judith L. French: They have, Your Honor.
Speaker: Are there...
Antonin Scalia: Because they get more...
Speaker: money. That's that's the...
Judith L. French: more money, and in part because of the uncertainty of the litigation.
Sandra Day O'Connor: Are slots available in the community schools for these children that we're talking about?
Judith L. French: Yes, Your Honor, there are spots...
Speaker: available.
Judith L. French: Available in both...
Speaker: community schools...
William H. Rehnquist: tutoring grant if you go to a community school?
Judith L. French: Yes, Your Honor, you can.
Ruth Bader Ginsburg: Is there anything in the record about the quality of these community schools? There was one brief that said they were too new, too few, too unregulated, too untested to count.
Judith L. French: I would direct the Court to two places in the record, particularly the joint appendix.
Speaker: for them.
Ruth Bader Ginsburg: there a description of the precise community schools that are par- participating in the program, and the quality of education in those schools?
Judith L. French: There is to to the first part of your question, Your Honor, and that's in Mr. Puckett's affidavit, of just describing what the schools are, why we have them in Ohio.
Antonin Scalia: Is there information in the record about the quality of the religiously affiliated schools?
Judith L. French: There're there are a number of studies that have been done both in Cleveland and with respect to other pro- other scholarship pr- programs, Your Honor.
Speaker: appendix and that...
Antonin Scalia: particular schools in this program.
Judith L. French: Yes, Your Honor, in general the scholarship program, not just specifically the religious schools, but the voucher er the scholarship program as a whole,
Antonin Scalia: Hm.
Judith L. French: as to whether the students are showing academic achievement or, you know, significant results beyond that.
Anthony M. Kennedy: Just, before we leave the community schools, when the State calculates the funding that goes to the community schools, it takes account of the number of students that go to the community schools, I take it.
Judith L. French: Oh, yes, Your Honor,
Speaker: it's...
Anthony M. Kennedy: figure of something like five thousand dollars...
Judith L. French: Yes.
Anthony M. Kennedy: per student not quite that.
Judith L. French: Right.
Sandra Day O'Connor: Does the same amount of money per capita go to a community school as would go to the regular public school...
Speaker: annually?
Judith L. French: approximately.
Sandra Day O'Connor: May I ask you if this Court would have to overrule the Nyquist case to support your position?
Speaker: It certainly...
Sandra Day O'Connor: points the other way, doesn't it?
Judith L. French: It does point the other way, Your Honor, but we think that there are a number of distinctions which this Court has drawn between the programs at issue, say, in Mueller and Witters that distinguish it from the New York program at issue in Nyquist.
Speaker: which can...
Sandra Day O'Connor: concern about the Establishment Clause?
Judith L. French: Well, this Court has pointed to specifically footnote thirty-eight, where the Court reserved judgment in the Nyquist decision for programs that offered a benefit, the specific example was scholarships there, and offered to a broad base of beneficiaries without regard to the nonpublic or public or nonsectarian, sectarian nature of the institutions benefited which is precisely precisely what is happening here.
David H. Souter: Well, but doesn't that simply then go back to this neutrality point, and you're saying because it's neutral, in the sense that it's offered in an even-handed way, query I'm me- your your friends on the other tide dispute that, but just accepting that categorization, because it's neutral in that sense, that's a distinction which ought to make a difference in the result.
Judith L. French: We, of course, disagree, Your Honor, that there is a massive amount going to religious schools as a result of something that the Government is doing.
Speaker: we were on...
David H. Souter: term as result of what the Government is doing, which is a separate issue as to whether what the significance is of the private choice, but the the effect that Nyquist was concerned with, and the effect that I think has been shown here, is a substantial amount of money, A to the schools themselves, and in relation to the amount of money spent on the program,
Speaker: and in those...
David H. Souter: respects the the two are identical.
Judith L. French: Well, in that respect, Your Honor, there's no question that there is money that is ending up in religious institutions, because that's what the what the parents have chosen, but that nondiscrimination provision that I spoke of earlier did not exist in Nyquist.
Speaker: to all comers.
William H. Rehnquist: also made the point, I think, that where the parents do the choosing, as they did not do in Nyquist, it was a different ball game.
Judith L. French: Absolutely, Your Honor.
Speaker: that rule...
Sandra Day O'Connor: closest of our cases, do you think, to the Ohio program? Is it Witters?
Judith L. French: I would suggest Witters, Your Honor, because it's a financial aid going to there it was a college student, but an adult, to make a decision about where to send the money.
Speaker: The difference would be...
Sandra Day O'Connor: The difference would be however that according to respondents the choices are much more limited here...
Speaker: than in...
Sandra Day O'Connor: Witters.
Judith L. French: That's true, Your Honor, but in Mueller the Court did address that concern, as Justice Powell said in his concurrence in Witters that it didn't matter that there was only one person, Mr. Witters, using the money for seminary, for the Inland Empire School of the Bible, nor did it matter in Zobrest that there was only one child or one parent set of parents for a child looking for an interpretive or religious school.
Speaker: [Inaudible]
Anthony M. Kennedy: part of the design of the program is to have a structure which will encourage over the long term more and different kinds of school choices,
Speaker: in- i- including,
Anthony M. Kennedy: of course the community schools...
Speaker: Absolutely, Your Honor.
John Paul Stevens: suggestion that in Nyquist, it's a difference when the parents do the choosing, well who chose where the schoo- children would go to school in Nyquist? Didn't the parents de- make the decision?
Judith L. French: The parents, of course, did,
Speaker: Your Honor.
John Paul Stevens: same case.
Judith L. French: I disagree, Your Honor.
William H. Rehnquist: Very well, Ms. French.
David L. Young: Mr. Chief Justice, may it please the Court.
Speaker: and  Nyquist.
John Paul Stevens: the money went to families with children in nonpublic schools, but that's exactly what's happening here.
Speaker: Your Honor, if...
John Paul Stevens: just for people in the nonpublic schools?
David L. Young: Your Honor, it isn't exactly the same at all.
Speaker: Nyquist...
John Paul Stevens: that the vouchers are just for people in nonpublic schools?
David L. Young: In this...
Speaker: case, no.
David L. Young: Your Honor, we have tutorial vouchers for people in in public schools, and tutorial vouchers for magnet schools and community...
Speaker: schools.
John Paul Stevens: tutorial vouchers, why is the number of tutorial vouchers limited to the same number of vouchers for paid to the private schools?
David L. Young: Well, I would s- Your Honor, I would suspect the answer to that is to try to provide some form of equality and and to make sure that there was no Government endorsement of one choice or another, so the e- equality of having the same number of grants for for tutoring being the same as the same number going for scholarships.
David H. Souter: Of course, the amount of money is vastly different, isn't it, because the I forget the figures exactly, but isn't the the limit on the tutorial something like three hundred and fifty dollars a student, as opposed to the two thousand some odd limit on the on the tuition vouchers?
David L. Young: Your Honor, there is a difference, but there is less a difference than the difference between the public school and the nonpublic school deductions taken in Mueller.
Antonin Scalia: Well, you wouldn't limit it to the vouchers anyway, would you? I mean, you would you would think that we have to look at the money that goes to the community schools.
Speaker: Th- that is ab-
Antonin Scalia: go via bou- vouchers, but goes directly to the schools, and it's a greater amount of money that goes to the private schools, isn't it?
David L. Young: Your Honor, I think the fact there is no question that when this program was initially implemented, every single secular school in the district signed up to participate.
Speaker: [Inaudible]
Stephen G. Breyer: what is actually bother- i- I'd like to hear what you say about the endorsement point that Justice Souter initially raised, and my thought is, I'll assume no discrimination, and I'll assume it's a fine program, but imagine you came from Europe or Africa, or a different place, and said, what do they do in the United States by way of educating their children, and you're told, well, sixty billion dollars a year, forty billion, or some very large amount of money is being spent by the Government to give children K through twelve what is basically a religiously oriented education taught by a parochial school.
David L. Young: Thank you, Your Honor.
Stephen G. Breyer: There's an irony, I g- are you is that...
Speaker: I could go on, Your Honor, but...
Stephen G. Breyer: No, if if I mean, the irony is that the better the parochial school, in a sense, the less the freedom of choice.
David L. Young: Your Honor...
Speaker: most of th-
Stephen G. Breyer: mean, I I no one's complaining about the quality of of of the program.
David L. Young: For the reasons I've already noted, Your Honor, I believe there is no governmental no governmental endorsement, and you have to realize that i- th- th- the overwhelming majority of the elible [: eligible] eligible children elected to remain in the public school, and incidentally...
Speaker: there are states...
Antonin Scalia: Justice Breyer could send his child to one of the community schools, which is entirely nonsectarian, under this program, right?
David L. Young: Y- Y- Your Honor, that's another alternative, and I think we...
Antonin Scalia: Which schools would get more money than the than the th- than the sectarian schools anyway.
David L. Young: Your Honor, I see that as another reason why no one could say there's a reasonable message of governmental endorsement in this case.
Ruth Bader Ginsburg: You you agree that the Sixth Circuit erred.
David L. Young: Your Honor, the same approach was taken by Judge Oliver, but I d- don't feel that the Sixth Circuit really understood how the community school program worked, or how one could use the tutorial vouchers to help the children that elected to go to the community schools.
Ruth Bader Ginsburg: Well, there's really no record on the community schools, you're saying, because you weren't permitted to make a record?
David L. Young: Your Honor, there is an extensive record fr- of in affidavits in terms of the creation of the of the of the community schools, the transfer of the two secular scholarship schools to community school status.
Sandra Day O'Connor: Do we have to link the two programs together to resolve the case?
Speaker: Your Honor, I believe not.
Sandra Day O'Connor: trogram [: program] and the money paid to the parents and endorsed over to the schools in the case of choice? Do we have to consider both together?
David L. Young: Your Honor, I would consider them together, but it was it's the all of the indicia of choice, not just the endorsement.
William H. Rehnquist: Thank you, Mr. Young.
Speaker: Mr. Chief Justice, and may it please the Court.
John Paul Stevens: No but I think you would say the program was still constitutional, even if it was just conceived in the healthiest school system in the world.
Speaker: Well, perhaps, Justice Stevens, I might, but this does i- this th- as this Court has taught repeatedly, the background history and the context informs the decision which this Court has endorsed with respect to what the effects or endorsement test would be, measured by what a reasonable, objective observer would believe the State or the Government was doing.
Speaker: suggests...
John Paul Stevens: that argument is, why did they make th- this wonderful solution available to such a small percentage of the student body?
Speaker: What what I w- I would d- invite the Court's attention to page forty-one of the Taylor petitioner's brief, which contains a chart which shows the various choices which were made available to the students as a result of the composite, the context of the program that we're considering.
Speaker: attention...
Antonin Scalia: I I didn't I didn't quite understand Justice Stevens' question.
Speaker: students?
Speaker: I I...
Speaker: What I meant...
Antonin Scalia: program was available to all the...
Speaker: students.
Speaker: I I stand corrected.
Speaker: students.
Antonin Scalia: could have gone into into a one of the community schools, or to one of the private schools,
Speaker: isn't that right?
Speaker: an- and th- and the record is quite clear on this, also.
Speaker: school.
Stephen G. Breyer: there doesn't seem to be a record on this very clear, that my impression was really the parochial schools are an awful lot better.
Speaker: but but...
Stephen G. Breyer: to send the...
Speaker: case back? Does it turn on?
Speaker: No, no.
William H. Rehnquist: Well if la- mi- mi- General Olson, if if a private indiv- individual s- challenges a State law as unconstitutional, the burden of proof is on that individual, isn't it, to m- show the necessary facts to establish unconstitutionality?
Speaker: Yes, Mr. Chief Justice, absolutely, but the record here in goes even further than that, because the record that is available shows these many alternatives.
Speaker: available.
Sandra Day O'Connor: to ask how the courts faced with this challenge have to view the case.
Speaker: Yes, Justice O'Connor, I believe that that is the...
Speaker: correct context.
Sandra Day O'Connor: below not...
Speaker: do that?
Speaker: court made a m- a legal error in failing to do so, because this Court has taught over and over again that the context is extremely...
Speaker: important in history.
Sandra Day O'Connor: only to low income children, or does it just i- does that affect the amount of money to be given?
Speaker: It affects both the amount of money to be given and the preference.
Sandra Day O'Connor: There's only a finite amount of money available.
Speaker: Well, that's always the case, of...
Speaker: course in any...
Speaker: Government program, but the priorities are given to the low income people.
Speaker: the alterna-
Sandra Day O'Connor: was no attempt made in the program to make sure that the money that ends up in the parochial schools is not used for religious training, or teaching.
Speaker: I...
Sandra Day O'Connor: There there have been other Federal programs, for example, where there have been such limitations on usage.
Speaker: here.
Speaker: that's correct, Justice O'Connor, but the Court has made the made the point in connection with those types of programs that there's a significant difference between a direct aid program, where funds are going from the Government to the school, as opposed to the private cho- p- genuinely independent, purely private choice programs where the choices are being made by individual parents, and meing [: being] being made by individual parents motivated by the best education for their children.
Speaker: of choices...
John Paul Stevens: very question, do you think these alternatives are essential from a constitutional point of view, or would you make the same argument if there were merely the one choice,
Speaker: religious school or the public school?
Speaker: applying the k- the standards this Court has adopted, that th- the euv- if the n- criteria are neutral and I'm answering I mak- I'm saying...
Speaker: yes and tha-
John Paul Stevens: You can either go to the public school, or you can go to the parochial school, and if you go to the parochial school, we'll pay the tuition.
Speaker: Which we're we're also offeri- an- the...
Speaker: the yes. Yes.
John Paul Stevens: here, but what would you do with that...
Speaker: case?
Speaker: if there was a purely neutral criteria in terms of eligibility for the program, and it's a purely private choice, that the in- that the because this Court has emphasized that we're looking at whether the Government's being going going to be perceived by a reasonable observer as endorsing religion, if it is a purely private choice program, the teaching of this Court is, it's not unlike a Government check that goes to an indiv- a g- an individual who then spends it, all of it on...
Speaker: his church.
John Paul Stevens: purely private.
Speaker: which one. And you would...
John Paul Stevens: say that's perfectly all right.
Speaker: Well, I would I would probably be making that argument in another case.
Speaker: private schools.
John Paul Stevens: whether or not those alternatives are constitutionally necessary, or just make your argument...
Speaker: stronger.
Speaker: that what this Court has taught, that because these establishment Clause cases are so difficult, that they are made in the context of the particular facts of the case, and that the facts and circumstances in history illuminate what the Government was involved in, because we're not talking about...
David H. Souter: But why why don't we why don't you st- well, I know why you don't stress, but why shouldn't we stress as one of those facts the bottom line of ninety-six percent of the kids taking the the tuition aid, are taking it in in parochial schools?
Speaker: And...
David H. Souter: doesn't that suggest that there is perhaps something specious about this notion that it's a matter of wide open choice here? In practical terms, the money's going to end up where it ends up, and the ninety-six percent figure is pretty...
Speaker: persuasive.
Speaker: same factor in the Mueller case, an and and one of the other cases that wer- that wa- that was that has been cited, the Court said that is not of constitutional significance.
Speaker: going to...
David H. Souter: asking you a question about practical significance, and and why do we eliminate that fact from our judgment about what in the real world seems to be going...
Speaker: on?
Speaker: tho- those choices this Court has said are are the result of purely private choices, and that that will not be associated by a reasonable observer with a governmental decision.
William H. Rehnquist: Thank you, General Olson.
Robert H. Chanin: Mr. Chief Justice, and may it please the Court.
Speaker: Well, Mr. Chanin,
Sandra Day O'Connor: wait wait wait just a minute.
Robert H. Chanin: The limitation to looking at the voucher program as a freestanding program is consistent both with the precedents of this Court and with absolute logic,
Speaker: Your Honor.
Sandra Day O'Connor: I don't understand either point, to tell you the truth.
Robert H. Chanin: Your Honor, this Court has always been program specific in its financial aid cases.
Speaker: Schools and New York State.
Sandra Day O'Connor: proper.
Speaker: But the question is whether or not...
Anthony M. Kennedy: The question is whether or not there is neutrality in this program, and it t- s- seems to me that if you ask us to put on blinders, and and not inquire as to what's really happening into Cincinnati, what really was the reason for this, what all of the choices are, that you're asking us to make a decision b- based on on a fictional premise.
Robert H. Chanin: Your Honor, I think we're doing precisely the reverse.
Anthony M. Kennedy: You're asking us to look at part of a reality.
Robert H. Chanin: No, Your Honor.
Speaker: You you you you don't have any problem with that.
Antonin Scalia: You you you say it would be perfectly okay if it went to a private school.
Robert H. Chanin: No.
Speaker: saying...
Antonin Scalia: could not even go to nonsectarian...
Speaker: private schools?
Antonin Scalia: This money could not, in your view, even go to nonsectarian private...
Speaker: schools?
Antonin Scalia: It could, and that would be a rational way for the State to provide for the education of children...
Speaker: some in publicly-run...
Antonin Scalia: schools and some in private schools, but if any of those private schools is a religiously affiliated school, that is a no-no.
Robert H. Chanin: No.
Antonin Scalia: and that, in your view, is neutrality?
Robert H. Chanin: No, Your Honor, that is not my position.
Speaker: option,
Robert H. Chanin: you must send your child to get a religious education,
Speaker: that is not...
William H. Rehnquist: the percentage in Mueller was ninety-six percent.
Robert H. Chanin: Th- I believe, Your Honor, that this Court, this case is not controlled by Mueller, for the very same reason that Mueller was not controlled by Nyquist.
Speaker: The Court...
Antonin Scalia: does not say here, as you put it, that you must go to these religiously affiliated schools.
Robert H. Chanin: No, Your Honor.
Speaker: ninety-six percent of the students.
Sandra Day O'Connor: because some of the private schools had become community schools, and is it not true that parents can choose to have their children educated in a community school and, if they do, that school gets more money from the State than if they had chosen the religious school? If anything, it's skewed against the religious...
Speaker: schools in terms of...
Sandra Day O'Connor: public support.
Robert H. Chanin: I think there are two parts to your question, if if I may take them in sequence.
Speaker: schools.
Anthony M. Kennedy: doing a very good job of not answering...
Speaker: W-
Anthony M. Kennedy: O'Connor's question.
Robert H. Chanin: Th-
Anthony M. Kennedy: [Inaudible]
Robert H. Chanin: well, the answer to it is this, Justice Kennedy.
Speaker: point of view of the co-
Sandra Day O'Connor: Why do you not put the community schools and the magnet schools in the universe of choices? That's the problem I'm having with your argument.
Robert H. Chanin: Well,
Sandra Day O'Connor: Why?
Robert H. Chanin: s- We we do not look at them for two reasons, Your Honor.
Speaker: religious education.
Sandra Day O'Connor: only true if you say the person is reasonable in not looking at all the choices, which include community schools, certainly.
Speaker: Your Honor...
Robert H. Chanin: Your Honor, if it extends that way, there is no meaning any more to the concept of genuinely independent and private choice.
Antonin Scalia: Suddenly it changes, and it's not education any more if you're getting it in a religious school.
Speaker: why is that? Unless there's an...
Antonin Scalia: endorsement of religion involved here, I don't see why the fact that some of the money, even most of the money goes to religious schools makes any difference.
Robert H. Chanin: Well, because you have a basic proposition that we build our case on, which the Court has a- has adopted, and it is this.
Stephen G. Breyer: Well suppose it weren't that number.
Robert H. Chanin: Not in my mind,
Speaker: Your Honor.
Stephen G. Breyer: so th- all this ninety-nine percent doesn't make that much difference.
Robert H. Chanin: It I I focus on it because it makes it clear to the Court, I hope, that this isn't even a close to the line case.
Speaker: of those cases.
Stephen G. Breyer: what is your response if it's fifty fifty and you have hundreds of millions of...
Speaker: dollars and but they're...
Stephen G. Breyer: saying remember is...
Speaker: private. Because?
Robert H. Chanin: of the criteria that this Court used in Witters.
Speaker: Hm.
Robert H. Chanin: told us why it was...
Speaker: Mhm.
Robert H. Chanin: It said, it is constitutional because the aid recipients have genuinely independent and private choice, and then the Court went on to say what that meant.
Speaker: Mhm.
Robert H. Chanin: of which were secular.
Speaker: This is not a linedrawing case.
John Paul Stevens: just be sure I understand your position.
Robert H. Chanin: Well, that's clearly unconstitutional...
Speaker: Your Honor.
John Paul Stevens: if it's ten percent.
Robert H. Chanin: Oh, no.
Speaker: to what I think Justice Breyer...
Robert H. Chanin: put to me was, there's a choice and...
Speaker: that the universe...
John Paul Stevens: I s- if Iu nderstand the case correctly, your view is, if any one school gets the money, it's...
Speaker: unconstitutional.
Robert H. Chanin: No, Your Honor.
John Paul Stevens: Well, I thought you said...
Speaker: yes.
Robert H. Chanin: I'm sorry if I if you thought I did not.
Speaker: Your Honor.  This is...
John Paul Stevens: schools, nine s- nine nonsectarian, one sectarian?
Robert H. Chanin: I think that is a borderline case, but if it's structured this way,
John Paul Stevens: Well say...
Speaker: I...
John Paul Stevens: ninety-nine nonsectarian and one sectarian.
Speaker: Give us give us give us something that isn't borderline.
Robert H. Chanin: you why you...
Speaker: Well, I'm I'm really trying to find out what your position is.
Robert H. Chanin: relatively simply.
Speaker: religious educ- it's unconstitutional.
John Paul Stevens: that in this, and the Government says, y- you pick your school.
Robert H. Chanin: Okay.
John Paul Stevens: We'll send a check direct to the school.
Robert H. Chanin: Right.
John Paul Stevens: that's unconstituti-
Robert H. Chanin: But do I...
Speaker: also have to voice...
John Paul Stevens: constitutional if the hundred percent,
Speaker: But I have to know...
Robert H. Chanin: the choice you're giving me as an aid recipient.
Speaker: at the other ninety-nine? Ab- absolutely.
John Paul Stevens: is to have my child go the sectarian...
Speaker: school.
Speaker: violates the Establishment Clause, in my opinion.
John Paul Stevens: Because why?
Robert H. Chanin: Because certainly I can say, without hesitation, nothing broke the circuit between the State and the general coffer of the sectarian school, your aid recipient in your hypothetical had no choice whatsoever.
Speaker: Nyquist. I-
William H. Rehnquist: Stevens' hypothetical, the State would pay the tuition to the nonsectarian private schools, too?
Speaker: W- that wou-
Robert H. Chanin: I think that's Witters.
Stephen G. Breyer: So, w- what breaks the circuit in my fifty fifty case? Does you say it doesn't break the circuit, but they're saying, well the petitioners say, we gave the money to the individuals.
Robert H. Chanin: My response to that is, th- if this Court concluded that the words, significant amount, huge array of choices, if the Court concluded, as an abstract proposition, that those standards were met on fifty fifty, I would be most unhappy, but I would conclude that the program was...
Speaker: constitutional.
Stephen G. Breyer: not the cases, but give me the the rationale.
Robert H. Chanin: The rationale is this.
Speaker: case o-
Stephen G. Breyer: does.
Speaker: Well...
Stephen G. Breyer: doesn't it?
Robert H. Chanin: I would not forget the cases.
Speaker: because of the numbers.
Sandra Day O'Connor: me ask you this.
Robert H. Chanin: Your Honor, it's it's a an unreal hypothetical.
Sandra Day O'Connor: Well, it's not, because in effect that's what's happened here.
Robert H. Chanin: No, it isn't because the val- the everybody...
Sandra Day O'Connor: The community school gets forty-five hundred dollars a head, and the s- parochial school twenty-five hundred, so if if it were done by a little voucher working that way, then what is your answer?
Robert H. Chanin: It would be no diffe- it would be un- a violation of the Constitution.
Sandra Day O'Connor: Would it?
Speaker: It it wouldn't be...
Sandra Day O'Connor: perceived as...
Speaker: giving undue help, or endorsing the religious...
Sandra Day O'Connor: school.
Robert H. Chanin: It's no different than saying, you can take a voucher, you can leave public education and go to a religious school, or you don't limit it to community schools, or, I'll give you money to go to a community school, I'll give you money to go to a magnet school, I'll give you money to go to a traditional school.
Speaker: or leaving and going to private school.
Sandra Day O'Connor: been referring to community schools as public schools.
Robert H. Chanin: They are not private schools, Your Honor.
Speaker: simply w-
Antonin Scalia: schools have to accept all- allcomers?
Robert H. Chanin: There are certain they ha- they cannot discriminate on certain...
Speaker: bases. There are a lot of...
Antonin Scalia: take kids who pass a certain a certain test, a certain entrance exam?
Robert H. Chanin: I I'm not sure you...
Speaker: can base it on academic achievement.
Antonin Scalia: public school system...
Speaker: Pardon?
Antonin Scalia: It doesn't sound much like the public school system to...
Speaker: me.
Robert H. Chanin: it is, Your Honor.
William H. Rehnquist: Well but wha- why why is there a the bright line that you talk about w- which separates community schools from private schools e- and aligns them with o- other than the fact that they're run by the Government? Here, the community schools, as I understand it, are set up because they wanted to get away from the kind of failing system that so many public schools are, and do something different.
Robert H. Chanin: Because, Your Honor, if the concept of breaking the circuit is going to have any meaning, you have to draw a line, and the only rational line to draw is between public education...
Speaker: and private education.
William H. Rehnquist: you you've said that...
Speaker: Well I s-
William H. Rehnquist: tell members of the...
Speaker: I say it because...
William H. Rehnquist: I...
Robert H. Chanin: I I didn't mean to interrupt you, Your...
William H. Rehnquist: You'd better not...
Robert H. Chanin: Is it too late?
William H. Rehnquist: No.
Robert H. Chanin: No.
William H. Rehnquist: Wi- with that...
Speaker: explanation.
John Paul Stevens: this question? Is it true that the group you put on one side of the line, there's no tuition in those?
Robert H. Chanin: There is no tuition if...
Speaker: you stick with those.
John Paul Stevens: schools, support th- p- th- p- prong by the pu- where the others, there's tuition.
Robert H. Chanin: Can I could I try once again on another example here? The prototype that this Court has set out for us of genuine, independent, and private choice, is a Government employee.
Speaker: have to come work...
Robert H. Chanin: for government in the first...
Speaker: place. He had all kinds of options. He could have worked everywhere else.
Ruth Bader Ginsburg: question, because I think we understand the case of th- the Government employee turning over his paycheck to the Salvation Army, or whatever.
Robert H. Chanin: It would make a difference, but I could not answer as to whether it would be constitutional or unconstitutional as far as the program is concerned, until I saw the specifics of that program.
Speaker: It is what...
Antonin Scalia: can you tell me ho- how we get from here to there? Here we have a failed inner city school system, and the State says, part of the m- part of the problem with this is is monopoly.
Speaker: I I...
Antonin Scalia: The only schools that happen to be there right now are religious schools.
Robert H. Chanin: We-
Antonin Scalia: to start off with, of course they're mostly religious, an- and that that is going to destroy the entire program, so that we can never get from here to there.
Robert H. Chanin: I do not believe, Your Honor, that a crisis in the Cleveland public schools is a license to ignore the mandate of the Establishment Clause, nor do I think it's a mandate to say,
Speaker: we'll ignore it for a while,
Robert H. Chanin: because in a few...
Speaker: years  . I will tell you. No. No. No. I'll tell you just what   do. What the...
Robert H. Chanin: State of Ohio should do in this specific case is exactly what the Ohio Supreme Court's been telling them to do for ten years to deal with the problems in Cleveland.
Speaker: Instead b- b-
Antonin Scalia: seven thousand dollars per child, which is above the average in the rest of the country.
Speaker: It's a monopoly problem.
Robert H. Chanin: not according to the Ohio Supreme Court.
Speaker: kindergarten classes that's how you solve it.
Anthony M. Kennedy: it's it's very clear to me that Ohio had that option.
Speaker: O-
Anthony M. Kennedy: Scalia put the point that what they're trying to do is have a structure in which different school systems, different curriculums, curriculums that do not inflict terminal boredom on students, can begin to flourish, and the question is, how can they do that in the long term, and you say they cannot do it.
Robert H. Chanin: No, I say this, Your Honor.
Speaker: [Inaudible]
Robert H. Chanin: refer you to the amicus brief of the National School Boards Association.
William H. Rehnquist: Thank you, Mr. Chanin.
Marvin E. Frankel: Mr. Chief Justice, and may it please the Court.
John Paul Stevens: Judge Frankel, wasn't that on the ground that it used th- m- the single subject title,
Speaker: rather than the...
Marvin E. Frankel: it had n- nothing to do with that case.
Antonin Scalia: Judge Frankel, you're you're going to tie this into the question presented in this case?
Speaker: That was a program designed to rescue economically all right.
Marvin E. Frankel: for this reason.
Speaker: where we think...
Marvin E. Frankel: it should stay...
John Paul Stevens: Mhm.
Marvin E. Frankel: will be an appropriate resolution for the interests of Ohio and its poor children.
Antonin Scalia: Y- your assumption, Judge Frankel, is that the problem is a problem of money.
Speaker: Is what, Your Honor?
Antonin Scalia: Is a problem of money.
Speaker: Well, not only...
Antonin Scalia: familiar with suggest that that is not the case.
Speaker: that that Please please...
Antonin Scalia: let me finish, sir.
Marvin E. Frankel: I'm sorry.
Antonin Scalia: The studies that I'm familiar with say that that the inner city parochial schools, which spend much less per child on education, do a much better job than the public schools that spend much more, so I I just don't think it follows f- that that that once you solve a constitutional problem that will get more money, you're you're you're going to solve the the difficulty that the people of Cleveland found with their public schools.
Marvin E. Frankel: Your Honor, there is mostly anecdotal material comparing the kind of job that's done in parochial and secular schools.
Antonin Scalia: Well I don't think it's anecdotal at all.
Speaker: M- with all...
Antonin Scalia: by by polit- by , you know, educational scholars.
Marvin E. Frankel: With deference, Your Honor, I don't think that the difficulties that I'm trying to suggest about the Court's getting into the details of some of the Establishment Clause cases that have been mooted here are avoided by looking what is said to be a comparison between parochial schools and public schools.
Speaker: [Inaudible]
Marvin E. Frankel: The problem of c- comparative qualities changes quite markedly, and you don't have the same kind of problem.
William H. Rehnquist: Mr. Frankel, did you make this argument to the court of appeals?
Marvin E. Frankel: Yes, Your Honor.
Speaker: rai-
William H. Rehnquist: how did they deal with it?
Marvin E. Frankel: Well, Your Honor, th- it sort of slipped by but we we made the further point that le- let me put it this way.
Speaker: questions.
Marvin E. Frankel: On the Establishment Clause, I should add we are as one with our friends here.
William H. Rehnquist: Di- did you cross-petition for certiorari in this...
Speaker: case?
Marvin E. Frankel: we didn't we didn't think we had any...
Speaker: occasion to do that.
John Paul Stevens: lawsuit, though.
Speaker: brought...
John Paul Stevens: the lawsuit.
Speaker: You're...
Marvin E. Frankel: won the lawsuit.
John Paul Stevens: Yeah.
Marvin E. Frankel: And we didn't believe I still don't believe we had occasion to do that.
Speaker: happened...
Anthony M. Kennedy: Frankel, may I may I ask you, has the have the Ohio courts ever passed upon on on this question? I know they they they passed on the on the the single iss- single statement i- issue under the Constitution.
Speaker: [Inaudible]
Anthony M. Kennedy: issue before the Ohio courts when they passed on the single issue m- matter?
Marvin E. Frankel: The Ohio Supreme Court, Your Honor, in what we considered obiter, said it it found consistency with the Establishment Clause, but it had already held its statute unconstitutional on State grounds, so we never could reach that.
Anthony M. Kennedy: But the fact that it issued the obiter indicated that it was not concerned with the point that you're now making, and that's the highest court of the State.
Marvin E. Frankel: I- it was not concerned with...
Speaker: I didn't hear you, Your Honor.
Anthony M. Kennedy: point that you that you're now addressing to us.
Marvin E. Frankel: No, Your Honor, it it it didn't take proper concern of everything that we thought it it sh- should have looked at.
William H. Rehnquist: Thank you, Mr. Frankel.
Marvin E. Frankel: Thank you, Your Honor.
William H. Rehnquist: Ms. French, you have four minutes remaining.
Judith L. French: Thank you, Mr. Chief Justice, I have four points.
Speaker: schools.
Sandra Day O'Connor: schools public schools...
Speaker: in Ohio?
Judith L. French: They are considered public schools, Your Honor.
Sandra Day O'Connor: They have separate boards?
Judith L. French: They do.
Sandra Day O'Connor: Separate...
Speaker: employees?
Judith L. French: They ar- they do have...
Speaker: And not...
Sandra Day O'Connor: the same control over content of programs?
Judith L. French: That's right, Your Honor.
Speaker: not contro-
Sandra Day O'Connor: financed?
Judith L. French: Yes, Your Honor, and it does have the same sorts of financial requirements.
Speaker: because it's not they community...
Judith L. French: schools do not...
Speaker: charge tuition, Your Honor.
Judith L. French: And and in answer to your question earlier to Mr. Chanin, it's open to all-comers.
William H. Rehnquist: Thank you, Ms. French.